DETAILED ACTION
Claims 8-11, 13-17, and 19-29 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Smith (Reg. No. 42159) on February 26, 2021.
The application has been amended as follows: 

22. (Currently Amended) The computer program product of claim 21, wherein the program instructions further cause the computer device to cache the expanded access authorization in the cache memory.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, 
The following is considered to be the closest prior art of record:
Buehler (US 2006/0089932) – teaches receiving a request to perform an operation and checking to see if the user has permissions stored in a cache. If the permissions are stored in the cache they are compared to the required permissions for the operation to determine if the user is allowed to perform the operation or not. If the permissions are not stored in the cache they are computed and stored in the cache and then compared to the required permissions for the operation to determine if the user is allowed to perform the operation or not.
McDaniel (US 2003/0126464) – teaches storing the results of previous policy evaluations in a cache and later when the same/similar request is made the cache can be checked for a quick determination to allow or deny access.
Sahraei (US 2019/0052621) – teaches receiving a request to access a micro-service as well as storing policies in a cache.
Sarukkai (US 2008/0184336) – teaches storing a policy in a cache at a PEP.
However, the concept of using a cache memory at a PEP to determine to allow or deny a user request to a micro-service as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The limitations of receiving a request to access a micro-service, checking to see if a policy is stored in a cache at a PEP, determining to allow or deny access to the micro-service based on the policy when the policy is stored in the cache, requesting a new policy when the policy is not stored in the cache, determining to allow or deny access based on the new policy, and storing the new policy in the cache at the PEP are all considered to be a non-obvious combination of limitations not taught in the prior art. While the prior art does show requesting access to a micro-service, checking a cache for user permissions, storing previous policy evaluations in a cache, as well as storing a policy in a cache at a PEP, no combination of arts teaches all of the cited limitations in a way that would have been obvious to one of ordinary skill 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments and remarks submitted on February 4, 2021 are considered persuasive to overcome the current prior art rejections and the 35 USC 112 rejections. Also, the Terminal Disclaimer submitted on February 26, 2021 has overcome the Double Patenting rejection; therefore, the Double Patenting rejection has been withdrawn. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498